Motion Granted and Order filed October 27, 2020




                                        In The

                    Fourteenth Court of Appeals
                                      ____________

                              NO. 14-18-00976-CV
                                      ____________

                   CITY OF HOUSTON, TEXAS, Appellant

                                          V.

HOUSTON PROFESSIONAL FIRE FIGHTERS’ ASSOCIATION LOCAL,
                        341, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-42885

                                       ORDER

      Appellee’s motion to reinstate this appeal and set an accelerated briefing
schedule is GRANTED. Appellant’s brief is due twenty days from the date of this
order. See Tex. R. App. P. 38.6(a).



                                        PER CURIAM



Panel consists of Justices Wise, Spain, and Hassan.